Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
2	Claim 2 recites “…query is related a filter…” which should be written as “…query is related to a filter…”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Schulze; Robert (US 20180150494 A1).

Regarding independent claim 1, Schulze; Robert (US 20180150494 A1) teaches, a method comprising: determining data values of a plurality of unsorted data values stored in one or more databases (Fig. 2 plurality of unsorted data values); 
and generating a data structure (Paragraph [0039] generating a data structure for every column);
wherein each row of the plurality of rows is associated with a respective data value of the plurality of unsorted data values (Paragraph [0037] each row has respective data value for every column);
a plurality of columns intersecting the plurality of rows to define a plurality of cells, wherein each column is associated with a respective filter of a plurality of filters, (Paragraph [0071] SQL query has plurality of columns associated with respective filters);
and wherein each cell of the plurality of cells comprises a first symbol or a second symbol (Fig. 8 Paragraph [1017] first and second symbols are bit vector 1 and 0), based on whether the respective data value satisfies or does not satisfy the respective filter, respectively (Figs 7, 8 Paragraph [0107] data value satisfies or does not satisfy the respective filter is based on given position of the data vector structure to be included or not include).

Regarding dependent claim 2, Schulze et al teaches, the method of claim 1. 
Schulze et al further teaches, further comprising: receiving a query; determining that the query is related a filter of the plurality of filters (Paragraph [0071] SQL query has plurality of columns associated with respective filters);
determining, in the data structure, the column associated with the filter; (Fig. 5 Element 510 data vector structure for column city based on the query);
determining, in the data structure, the rows intersecting the column, wherein the intersection of the rows and the column comprise cells containing the first symbol (Fig. 8 element 810 Paragraph [0107] rows intersecting the column (i.e., city names intersecting with the column city), comprise cells containing the first symbol (i.e., the given positon of the data vector is to be sorted));
and retrieving the data values of the plurality of unsorted data values associated with the rows from the one or more databases (Fig. 7a element 730 Paragraph [0089] indicate positions of the data vector structure (710) and retrieving).

Regarding dependent claim 3, Schulze et al teaches, the method of claim 2. 
Schulze et al further teaches, further comprising sorting the retrieved data values (Fig. 7b element 740 Paragraph [0090] sorted values).

Regarding dependent claim 4, Schulze et al teaches, the method of claim 2. 
Schulze et al further teaches, wherein the one or more databases is derived from a result of a hypercube operation (Paragraph [0035] OLAP systems provide tools for analysis and optimization of business processes, OLAP systems tend to focus on the performance of operations such as reading and sorting data (Examiner interprets hypercube operation as analyzing multidimensional data, which in this case is the OLAP system)).

Regarding independent claim 5, Schulze; Robert (US 20180150494 A1) teaches, a method comprising: determining data values of a plurality of data values stored in one or more databases (Fig. 2) that satisfy a first threshold (Paragraph [0071] First threshold is the first filter from the SQL query which is “CITY”. (As best understood from specification Paragraph [0187] One or more filters are thresholds)), wherein the plurality of data values are unsorted (Fig. 7a element 710 unsorted data values for column city). 
representing, in a first data structure (fig. 5 element 510 is first data structure for column city), data values of the plurality of data values that satisfy the first threshold with a first symbol (Fig. 8 element 810 Paragraph [0107] a given position of the data vector structure (710) is to be sorted, the value of the corresponding position of the bit vector structure (810) is 1 (i.e., first symbol)); 
and representing, in the first data structure (fig. 5 element 510 is first data structure for column city), data values of the plurality of data values that do not satisfy the first threshold with a second symbol (Fig. 8 element 810 Paragraph [0107] if a given position of the data vector structure (710) is not to be sorted, the value of the corresponding position of the bit vector structure (810) is 0 (i.e., second symbol)).

Regarding dependent claim 6, Schulze et al teaches, the method of claim 5. 
Schulze et al further teaches, further comprising: receiving a query; determining that the query is related to the first threshold (Paragraph [0071] SQL query has plurality of columns associated with respective filters/threshold);
identifying, in the first data structure (fig. 5 element 510 is first data structure for column city), the data values of the plurality of data values represented by the first symbol (Fig. 8 element 810 Paragraph [0107] data values represented by the first symbol (i.e., the given positon of the data vector is to be sorted));
and retrieving the identified data values from the one or more databases (Fig. 7a element 730 Paragraph [0089] indicate positions of the data vector structure (710) and retrieving).

Regarding dependent claim 7, Schulze et al teaches, the method of claim 6. 
Schulze et al further teaches, further comprising sorting the retrieved identified data values (Fig. 7b element 740 Paragraph [0090] sorted values).

Regarding dependent claim 8, Schulze et al teaches, the method of claim 5. 
Schulze et al further teaches, further comprising: determining data values of the plurality of data values stored in the one or more databases that satisfy a second threshold (Paragraph [0077]) Second threshold is the second filter from the SQL query which is “ORDER BY COUNTRY“”) representing, in a second data structure (Fig. 5 element 510 is generating first data structure for column city, a second data structure can be generated for column country), data values of the plurality of data values that satisfy the second threshold with the first symbol); 
and representing, in the second data structure (Fig. 5 element 510 is first data structure for column city, based on the query second data structure can be generated for column country) data values of the plurality of data values that do not satisfy the second threshold with the second symbol (Fig. 8 element 810 Paragraph [0107] a given position of the data vector structure (710) is to be sorted, the value of the 

Regarding dependent claim 9, Schulze et al teaches, the method of claim 8. 
Schulze et al further teaches, further comprising: receiving a query; determining that the query is related to the second threshold (Paragraph [0071] SQL query has plurality of columns associated with respective filters/threshold. Paragraph [0077]) Second threshold is the second filter from the SQL query which is “ORDER BY COUNTRY“”));
identifying, in the second data structure (Fig. 8 element 710 is first data structure for column city, similarly based on the query second data structure can be generated for column country), the data values of the plurality of data values represented by the first symbol (Fig. 8 element 810 Paragraph [0107] data values represented by the first symbol (i.e., the data vector is to be sorted));
and retrieving the identified data values from the one or more databases (Fig. 7a element 730 Paragraph [0089] indicate positions of the data vector structure (710) and retrieving).

Regarding dependent claim 10, Schulze et al teaches, the method of claim 9. 
Schulze et al further teaches, further comprising sorting the retrieved identified data values (Fig. 7b element 740 Paragraph [0090] sorted values).

Regarding dependent claim 11, Schulze et al teaches, the method of claim 5. 
Schulze et al further teaches, wherein the one or more databases is derived from a result of a hypercube operation (Paragraph [0035] OLAP systems provide tools for analysis and optimization of business processes, OLAP systems tend to focus on the performance of operations such as reading and sorting data (Examiner interprets hypercube operation as analyzing multidimensional data, which in this case is the OLAP system)).

Regarding independent claim 12, Schulze; Robert (US 20180150494 A1) teaches, a method comprising: applying a first filter to a plurality of unsorted data values stored in one or more databases, (Paragraph [0086] A data vector structure (510) stores unsorted values for the column of city names which is first filter), 
wherein the first filter generates a first data structure that identifies (Fig. 5 element 510) data values of the plurality of unsorted data values with a first symbol or a second symbol, wherein the first symbol and the second symbol are mapped to respective data values of the plurality of unsorted data values (Paragraph [0107] Fig. 8 The bit vector structure (810) includes a one-bit value for each of the positions of the data vector structure (710). If a given position of the data vector structure (710) is to be sorted (shown as highlighted), the value of the corresponding position of the bit vector structure (810) is 1. Otherwise, if a given position of the data vector structure (710) is not to be sorted, the value of the corresponding position of the bit vector structure (810) is 0).
applying a second filter to the plurality of unsorted data values stored in the one or more databases, (Paragraph (Fig. 5 element 510 is generating first data structure 
wherein the second filter generates a second data structure (Fig. 5 element 510 is generating first data structure for column city, a second data structure can be generated for column country) that identifies data values of the plurality of unsorted data values with the first symbol or the second symbol, wherein the first symbol and the second symbol are mapped to respective data values of the plurality of unsorted data values (Paragraph [0107] Fig. 8 The bit vector structure (810) includes a one-bit value for each of the positions of the data vector structure (710). If a given position of the data vector structure (710) is to be sorted (shown as highlighted), the value of the corresponding position of the bit vector structure (810) is 1. Otherwise, if a given position of the data vector structure (710) is not to be sorted, the value of the corresponding position of the bit vector structure (810) is 0).

Regarding dependent claim 13, Schulze et al teaches, the method of claim 12. 
Schulze et al further teaches, wherein applying the first filter to the plurality of unsorted data values comprises: determining if each data value satisfies a first threshold; mapping, in the first data structure (fig. 5 element 510 is first data structure for column city), to each respective data value that satisfies the first threshold, the first symbol; and mapping, in the first data structure, to each respective data value that does not satisfy the first threshold, the second symbol (Paragraph [0107] Fig. 8 The bit vector structure (810) includes a one-bit value for each of the positions of the data 

Regarding dependent claim 14, Schulze et al teaches, the method of claim 13. 
Schulze et al further teaches, wherein applying the second filter to the plurality of unsorted data values comprises: determining if each data value satisfies a second threshold; mapping, in the second data structure (Fig. 5 element 510 is generating first data structure for column city, a second data structure can be generated for column country), to each respective data value that satisfies the second threshold, the first symbol; and mapping, in the second data structure, to each respective data value that does not satisfy the second threshold, the second symbol (Paragraph [0107] Fig. 8 The bit vector structure (810) includes a one-bit value for each of the positions of the data vector structure (710). If a given position of the second data vector structure is to be sorted, the value of the corresponding position of the bit vector structure (810) is 1. Otherwise, if a given position of the data vector structure (710) is not to be sorted, the value of the corresponding position of the bit vector structure (810) is 0).

Regarding dependent claim 15, Schulze et al teaches, the method of claim 14. 
Schulze et al further teaches, further comprising: receiving a query; determining that the query is related to the first filter (Paragraph [0071] SQL query 
identifying, in the first data structure (fig. 5 element 510 is first data structure for column city), the data values of the plurality of unsorted data values represented by the first symbol (Fig. 8 element 810 Paragraph [0107] rows intersecting the column, comprise cells containing the first symbol (i.e., the given positon of the data vector is to be sorted));
and retrieving the identified data values from the one or more databases (Fig. 7b element 720 Paragraph [0086] storing positions to sort and retrieving the data values).

Regarding dependent claim 16, Schulze et al teaches, the method of claim 15. 
Schulze et al further teaches, further comprising sorting the retrieved identified data values (Fig. 7b element 740 Paragraph [0090] sorted values). 

Regarding independent claim 17, Schulze; Robert (US 20180150494 A1) teaches, a data storage and retrieval system for a computer memory, comprising: a memory (Fig. 1 elements 120 and 125), configured according to a logical table, the logical table comprising, a plurality of logical rows, (Paragraph [0033] logically arranged database comprises logical rows and logical columns) each said logical row including one or more of a first symbol or a second symbol, (Paragraph [0107] Fig. 8 The bit vector structure (810) includes a one-bit value for each of the positions of the data vector structure (710). If a given position of the data vector structure (710) is to be sorted (shown as highlighted), the value of the corresponding position of the bit vector 
wherein the first symbol and the second symbol represent a result of application of a filter to a plurality of unsorted data values stored in one or more databases, (Paragraph [0071] SQL query has plurality of columns associated with respective filters),
each said logical row corresponding to a respective data value of the plurality of unsorted data values (Paragraph [0037] each row has respective data value for every column);
and a plurality of logical columns intersecting said plurality of logical rows to define a plurality of logical cells, (Paragraph [0036] FIG. 2 shows a view (200) of a table of an example database that includes records for employees (in rows), where each record includes values for employee number, department, city, and country are columns and columns intersecting the rows are cells),
and a plurality of logical columns intersecting said plurality of logical rows to define a plurality of logical cells (Fig.2 has plurality of rows and columns which define cells), each said logical column including a filter identifier to identify each said logical column (Paragraph [0071] SQL query has plurality of columns associated with respective filters).

Regarding dependent claim 18, Schulze et al teaches, the data storage and retrieval system of claim 17. 
wherein the memory is configured for indexing the first symbols and the second symbols stored in said table (Fig. 8 element 810 indexing first and second symbol).

Regarding dependent claim 16, Schulze et al teaches, the method of claim 17. 
Schulze et al further teaches, wherein the one or more databases is derived from a result of a hypercube operation (Paragraph [0035] OLAP systems provide tools for analysis and optimization of business processes, OLAP systems tend to focus on the performance of operations such as reading and sorting data (Examiner interprets hypercube operation as analyzing multidimensional data, which in this case is the OLAP system)).

Regarding dependent claim 16, Schulze et al teaches, the method of claim 19. 
Schulze et al further teaches, wherein a logical row includes the first symbol when a respective data value satisfies the respective filter, and wherein a logical row includes the second symbol when a respective data value does not satisfy the respective filter (Fig. 8 Paragraph [1017] first and second symbols are bit vector 1 and 0), based on whether the respective data value satisfies or does not satisfy the respective filter, respectively (Figs 7, 8 Paragraph [0107] data value satisfies or does not satisfy the respective filter is based on given position of the data vector structure to be sorted or not sorted).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./
Examiner, Art Unit 2164

/William B Partridge/Primary Examiner, Art Unit 2183